Exhibit 99.1 ITT EDUCATIONAL SERVICES, INC. REPORTS 2, NEW STUDENT ENROLLMENT INCREASED 21.8% CARMEL, IN, April 22, 2010—ITT Educational Services, Inc. (NYSE:ESI), a leading provider of technology-oriented postsecondary degree programs, today reported that new student enrollment in the first quarter of 2010 increased 21.8% to 23,064 compared to 18,935 in the same period in 2009.Total student enrollment increased 28.9% to 84,555 as of March 31, 2010 compared to 65,620 as of March 31, 2009. The company provided the following information for the three months ended March 31, 2010 and 2009: Financial and Operating Data for the Three Months Ended March 31st,Unless Otherwise Indicated (Dollars in millions, except per share and per student data) 2009 (A) Increase/ (Decrease) Revenue $ $ % Operating Income $ $ % Operating Margin % % 290 basis points Net Income $ $ % Earnings Per Share (diluted) $ $ % New Student Enrollment % Continuing Students % Total Student Enrollment as ofMarch 31st % Persistence Rate as ofMarch 31st (B) % % 80 basis points Revenue Per Student $ $ % Cash and Cash Equivalents, Restricted Cash and Investments as ofMarch 31st $ $ )% Bad Debt Expense as a Percentage of Revenue % % 100 basis points Days Sales Outstanding as ofMarch 31st 20.7 days 16.1 days 4.6 days Deferred Revenue as ofMarch 31st $ $ % Debt as of March 31st $ $ Weighted Average Diluted Shares of Common Stock Outstanding Shares of Common Stock Repurchased (C) (D) Land and Building Purchases and Renovations $ (E) $ (F) )% Number of New Colleges in Operation 2 1 Capital Expenditures, Net $ $ % (A) Financial data is adjusted from amounts reported in prior periods for the change in accounting for direct costs related to the enrollment of new students (“Direct Marketing Costs”). (B) Represents the number of Continuing Students in the academic term, divided by the Total Student Enrollment in the immediately preceding academic term. (C) For approximately $95.0 million or at an average price of $99.76 per share. (D) For approximately $64.4 million or at an average price of $121.93 per share. (E) Represents costs associated with renovating and expanding buildings at nine of the company’s locations. (F) Represents costs associated with renovating, expanding or constructing buildings at eight of the company’s locations. Kevin M. Modany, Chairman and Chief Executive Officer of ITT/ESI, said, "We are very pleased with our financial, operating and academic results which exceeded our internal expectations.As a result we are raising our 2010 internal goal for EPS from the range of $10.00 to $10.50 to a revised range of $10.50 to $11.25.” ITT Educational Services, Inc. will conduct a conference call with financial analysts to discuss its 2010 first quarter earnings at 11:00 am (ET) this morning.The public is invited to listen to a live webcast of the conference call.The webcast may be accessed by following the “Live Webcast” directions on ITT/ESI’s website at www.ittesi.com. Except for the historical information contained herein, the matters discussed in this press release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. Forward-looking statements are made based on the current expectations and beliefs of the company's management concerning future developments and their potential effect on the company. The company cannot assure you that future developments affecting the company will be those anticipated by its management. These forward-looking statements involve a number of risks and uncertainties. Among the factors that could cause actual results to differ materially are the following: business conditions and growth in the postsecondary education industry and in the general economy; changes in federal and state governmental regulations with respect to education and accreditation standards, or the interpretation or enforcement thereof, including, but not limited to, the level of government funding for, and the company's eligibility to participate in, student financial aid programs utilized by the company's students; the company's failure to comply with the extensive education laws and regulations and accreditation standards that it is subject to; effects of any change in ownership of the company resulting in a change in control of the company, including, but not limited to, the consequences of such changes on the accreditation and federal and state regulation of its campuses; the company's ability to implement its growth strategies; the company's failure to maintain or renew required regulatory authorizations or accreditation of its campuses; receptivity of students and employers to the company's existing program offerings and new curricula; loss of access by the company's students to lenders for education loans; the company's ability to collect internal student financing from its students; the company’s exposure under its guarantees related to private student loan programs; the company's ability to successfully defend litigation and other claims brought against it; and other risks and uncertainties detailed from time to time in the company's filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to update or revise any forward-looking information, whether as a result of new information, future developments or otherwise. FOR FURTHER INFORMATION: COMPANY: WEB SITE: Lauren Littlefield, Manager of Communicationswww.ittesi.com (317) 706-9200 ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) As of March 31, 2010 December 31, 2009 March 31, 2009 (a) (unaudited) (unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Restricted cash 11 Accounts receivable, net Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred income taxes Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ $ Accrued compensation and benefits Accrued income taxes Other accrued liabilities Deferred revenue Total current liabilities Long-term debt Other liabilities Total liabilities Shareholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none issued Common stock, $.01 par value, 300,000,000 shares authorized, 54,068,904 issued Capital surplus Retained earnings Accumulated other comprehensive (loss) Treasury stock, 19,531,095, 18,622,809 and 15,743,252 shares, at cost ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (a) Amounts as of March 31, 2009 have been retrospectively adjusted from amounts reported in prior periods for the change in accounting for Direct Marketing Costs that was made in the fourth quarter of 2009. ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Ended March 31, (unaudited) 2009 (a) Revenue $ $ Costs and expenses: Cost of educational services Student services and administrative expenses Total costs and expenses Operating income Interest income Interest (expense) ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Supplemental Data: Cost of educational services % % Student services and administrative expenses % % Operating margin % % Student enrollment at end of period Campuses at end of period Shares for earnings per share calculation: Basic Diluted Effective tax rate % % (a) Amounts for the three months ended March 31, 2009 have been retrospectively adjusted from amounts reported in prior periods for the change in accounting for Direct Marketing Costs that was made in the fourth quarter of 2009. ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Three Months Ended March 31, (unaudited) 2009 (a) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income taxes ) ) Excess tax benefit from stock option exercises ) ) Stock-based compensation expense Other Changes in operating assets and liabilities: Restricted cash ) Accounts receivable ) ) Accounts payable Accrued income taxes Other operating assets and liabilities Deferred revenue ) Net cash flows from operating activities Cash flows from investing activities: Facility expenditures and land purchases ) ) Capital expenditures, net ) ) Proceeds from sales and maturities of investments and notes Purchase of investments and notes ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Excess tax benefit from stock option exercises Proceeds from exercise of stock options Repurchase of common stock and shares tendered for taxes ) ) Net cash flows from financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (a) Amounts for the three months ended March 31, 2009 have been retrospectively adjusted from amounts reported in prior periods for the change in accounting for Direct Marketing Costs that was made in the fourth quarter of 2009.
